DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27, 29-30, 35-37, 39-40, and 45 are rejected under 35 U.S.C. 102a1 as being anticipated by Cabelka et al (2014/0088656).  Cabelka teaches the use of extra-cardiovascular pacing electrodes (e.g. figure 1, etc.) with therapy delivery module having a plurality of capacitors (e.g. figures 3, 5, 6, etc.) and pacing control module (e.g. figure 3, etc.) to select a pacing configuration to deliver different pacing pulses (e.g. paras. 58, 22, etc.) based on a measured physiological signals (e.g. paras. 89, 51, 79, 33, etc.).  Cabelka states that a duration for the pulse can be programmed or determined before delivery (e.g. paras. 91-93, etc.) to start and stop the pulse, where a first portion can use a combination of two capacitors and a second portion of the pulse can use a combination of three capacitors (e.g. figures 6 and 7, paras. 69-76, etc.).  As the pulse is meant for defibrillation or pacing it is above a cardiac pacing capture threshold and set for a pulse amplitude.
Claims 25-26, 28-30, 35-36, 38-40 and 45 are rejected under 35 U.S.C. 102a1 as being anticipated by Weijand et al (5948004).  Weijand discloses a microprocessor based pacemaker (e.g. figure 3, etc.) that has at least 4 capacitors (e.g. figure 2, etc.), the processor starts a pulse width timing interval (e.g. figure 1D, D, element 93, etc.) to deliver the pacing pulse (therefore above a capture threshold and at a pacing pulse amplitude) where a first configuration of capacitors are used followed by a second combination of capacitors different than the first to deliver the pacing pulse (e.g. col. 4, line 49 to col. 5, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cabelka et al (2014/0088656) in view of Sherwood (8761875), or over Weijand in view of Sherwood (8761875).  Cabelka teaches the use of extra-cardiovascular pacing electrodes (e.g. figure 1, etc.) with therapy delivery module having a plurality of capacitors (e.g. figures 3, 5, etc.) and pacing control module (e.g. figure 3, etc.) to select a pacing configuration to deliver different pacing pulses (e.g. paras. 58, 22, etc.) based on a measured physiological signals (e.g. paras. 89, 51, 79, 33, etc.).  Cabelka specifically notes that different sensors can be used to determine when to and how to configure the capacitors to deliver the pacing therapy, similarly Weijand discloses the same, both do not disclose the use of impedance measurements as the physiological signal to deliver the therapy.  Sherwood teaches that it is known in pacemakers to use the impedance electrode vector to set the capacitance to deliver the therapy (e.g. abstract, col. 19, etc.) so as to not waste energy and apply therapy that meets the patient's particular physiology.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Cabelka or Weijand, with the measuring of impedance electrode vectors to set the capacitance, as taught by Sherwood, to provide the predictable results of not wasting implantable device energy and applying therapy that meets the patient’s particular physiology.
Claims 31, 32, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Weijand et al or over Cabelka et al.  Weijand discloses the claimed invention for delivery pacing therapy when pacing is called for, such as due to sensed signals (e.g. col. 5, lines 35-45, etc.), similarly Cabelka discloses the same, but does not specifically state that a pacing escape interval is set and when the interval is expired the stimulation is delivered, for therapy such as bradycardia, rate responsive therapy, etc.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Weijand or Cabelka, with setting a pacing escape interval and when the interval is expired, the stimulation is delivered, for therapy such as bradycardia or rate responsive therapy, as is well known and common knowledge in the art, to provide the predictable results of providing pacing therapy that senses the heart rate and if the heart rate is too slow (e.g. bradycardia), paces the heart so as to restore heart rhythm, or paces so as to meet the patient’s physical demands (e.g. rate responsive pacing).
Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Cabelka et al (2014/0088656) in view of Deutsch et al (WO 2011/146498), or over Weijand in view of Deutsch.  Cabelka or Weijand discloses the claimed invention and changing the configuration during pulse delivery, but does not disclose sensing an amplitude of the pulse during the first portion to switch to the second combination of capacitors based on the sensed amplitude of the pulse.  Deutsch discloses that the pulse amplitude, current, or impedance can be sensed during delivery of the pulse to determine when to switch the configuration of capacitors from a first configuration to a second configuration in order that the appropriate pulse and therapy is delivered to the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Cabelka or Weijand, with sensing an amplitude of the pulse during the first portion to switch to the second combination of capacitors based on the sensed amplitude of the pulse, as taught by Deutsch, since it would provide the predictable results of determining when to switch the configuration of capacitors from a first configuration to a second configuration in order that the appropriate pulse and therapy is delivered to the patient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 13, 17, and 19, and over claims 1-22 of U.S. Patent Nos. 10080891 and 11065453. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8/13/22